





Exhibit 10.1
PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT, dated as of April 20, 2018 (this "Agreement"),
is entered into by and between Christopher & Banks Company, a Minnesota
corporation ("Seller"), and 2400 Xenium, LLC, a Minnesota limited liability
company (“Buyer"). The foregoing date is the "Effective Date" for purposes of
this Agreement.
In consideration of this Agreement, Seller and Buyer agree as follows:
1.Sale of Property. Seller agrees to sell to Buyer, and Buyer agrees to buy from
Seller, the following property (collectively, the "Property"):
1.1.
Real Property. The "Real Property" is collectively, (1) the land (the "Land")
located at 2400 Xenium Lane North, Plymouth, Hennepin County, Minnesota and
legally described on the attached Exhibit A; (2) all buildings, structures,
facilities, utilities, installations and other improvements constructed or
located on the Land and all building systems and all fixtures attached thereto
(collectively, the "Buildings"); and (3) all easements and rights benefiting or
appurtenant to the Land.

1.2.
Personal Property. Equipment that is not considered fixtures that is integrated
into or a component part of one or more Building systems related to the Real
Property, such as HVAC systems and facilities, electrical and mechanical systems
and facilities, generators, life-safety systems, fire suppression and alarm
systems, security systems, Building communication systems and facilities, and
lighting systems and facilities (collectively, the "Personal Property").
Personal Property shall not include Tenant’s Equipment (as such term is defined
in the Lease-Back Lease).

1.3.
Permits, Warranties, and Plans. Seller’s interest in the following items, if
any: (i) all permits and licenses relating to the ownership of the Property
(collectively, the “Permits”); (ii) all warranties and guaranties relating to
the ownership of the Property (collectively, the “Warranties”); and (iii) any
as-built drawings, site plans, and architectural plans and specifications for
the Landlord and Building, as may be in the possession of Seller (collectively,
the “Plans”).

2.    Purchase Price and Manner of Payment. The total purchase price (the
"Purchase Price") to be paid by Buyer to Seller for the Property is $13,650,000.
Buyer shall pay the Purchase Price as follows:





--------------------------------------------------------------------------------




2.1.
$175,000, as earnest money (together with all interest earned thereon, the
"Earnest Money"), which Earnest Money will be held by Old Republic National
Title Insurance Company (the "Title Company") in an interest-bearing escrow
account, at the sole cost of Buyer, pursuant to a commercially reasonable escrow
agreement among Seller, Buyer and the Title Company (to be executed and
delivered concurrently herewith), to be deposited into such escrow account by
Buyer within three (3) business days after the execution and delivery by the
parties of this Agreement. Buyer’s deposit of the Earnest Money with the Title
Company within three (3) business days after the execution and delivery by the
parties of this Agreement is a condition precedent to the effectiveness of this
Agreement, and this Agreement is of no force or effect until the foregoing
condition precedent is either satisfied by Buyer’s deposit of the Earnest Money
as aforesaid, or by Seller’s written waiver of this condition precedent in its
sole and absolute discretion. Seller may rescind its execution of this Agreement
if Buyer fails to satisfy the foregoing condition precedent as required by this
Section 2.1.

2.2.
The balance of the Purchase Price by wire transfer of U.S. Federal Funds to be
received in the Title Company's trust account on or prior to the Closing Date.

2.3.
Buyer acknowledges and agrees that the Earnest Money is non-refundable to Buyer
except, and that Buyer is only entitled to receive a refund of the Earnest
Money, under any one or more of the following conditions:

2.3.1.
Buyer’s termination of the Agreement under Section 4.1;

2.3.2.
Buyer’s termination of this Agreement under Section 9.1;

2.3.3.
Buyer’s termination of this Agreement under Section 9.2; or

2.3.4.
Buyer’s termination of the Agreement under Section 16.2.

3.    Inspection Period. Buyer acknowledges and agrees that Seller has afforded
Buyer an opportunity to access, investigate and test the Property prior to the
date of this Agreement, subject to the terms of that certain Access and
Confidentiality Agreement between Seller and Buyer dated January 29, 2018 (the
“Site Access Agreement”), and that Seller shall have no further right to
terminate this Agreement except as expressly provided in this Agreement.
3.1.
Title Matters.

3.1.1
Seller’s Title Evidence. Buyer acknowledges receipt of a title commitment File
No. ORTE744592 with an effective date of December 17, 2017 (“Title



-2-



--------------------------------------------------------------------------------




Commitment”) for an owner’s policy of title insurance, issued by the Title
Company, and (ii) an “as built” survey of the Property dated January 3, 2018
prepared by Jerome C Wittstock (Westwood Professional Services, Inc.) (the
“Survey”) (collectively, the Survey and Title Commitment are referred to herein
as the “Title Evidence”).
3.1.2
Buyer’s Title Proforma. Buyer acknowledges and agrees that it has reviewed the
Title Evidence prior to signing this Agreement and that it accepts the Survey
and those matters, documents and exceptions identified on Schedule B of the
proforma title policy attached hereto as Exhibit D (the “Proforma Title
Policy”); provided that the Survey may be revised to include additional parties
to the certification prior to Closing.

“Permitted Encumbrances” shall also include (i) taxes and assessments not yet
delinquent; (ii) matters disclosed by the Survey, (iii) any additional
exceptions, liens, encumbrances or other matters arising as a result of Buyer’s
actions and/or access and investigation of the Property, and (iv) those matters,
documents, and exceptions identified on the Proforma Title Policy. The Title
Company shall issue Buyer an owner’s policy of title insurance in the form of
the Proforma Title Policy, subject to Section 3.1.3 below.
3.1.3    Title Update.    If, prior to Closing, the Title Company updates the
Title Commitment (the “Title Update”) and such Title Update discloses matters
not reflected in the Title Evidence (“New Exceptions”), Buyer may object to the
New Exceptions to the extent the same are not Permitted Encumbrances if such New
Exceptions materially adversely affect the use of the Property or materially
detract from the value of the Property within five (5) days following the date
of receipt by Buyer of the Title Update. If Buyer does not so object within such
5-day period, then such New Exceptions shall be deemed waived by Buyer. If any
New Exception is so objected to by Buyer within such 5-day period (the
“Objections”), then Seller shall use reasonable efforts to cure the Objections
within ten (10) days after its receipt of the Objections, which cure may include
causing the Title Company to provide affirmative coverage to Buyer. If any
Objection is not cured within such 10-day period, then Buyer may provide written
notice to Seller of its intent to terminate this Agreement or to waive any
uncured Objections and proceed to Closing. Seller shall have no obligation to
cure. Pending such cure, the Closing will be postponed as necessary to
accommodate such time period. Notwithstanding anything to the contrary in this
Section 3.1.3, all New Exceptions that are judgment liens, mechanics liens and
mortgages


-3-



--------------------------------------------------------------------------------




arising through Seller shall automatically be deemed to be objected to by Buyer
as "Objections" that may not be cured by Seller causing the Title Company to
provide affirmative coverage to Buyer.
4.    Contingencies.
4.1    Buyer's Contingencies. The obligation of the Buyer to perform under this
Agreement is contingent upon the timely occurrence or satisfaction of each of
the following conditions:
4.1.1    Seller shall have delivered all of Seller's Closing Documents;
4.1.2    the representations and warranties of Seller in this Agreement shall be
true and correct in all material respects through and including the date of
Closing;
4.1.3    Title to the Property shall be delivered in accordance with Section
3.1;
4.1.4    no breach of this Agreement by Seller is in effect; and
4.1.5    the full funding of the escrow amount required by the Repair Escrow
Agreement, which escrow amount may be funded from the proceeds of the Purchase
Price.
The contingencies in this Section 4.1 are solely for the benefit of, and may at
any time be waived by, the Buyer. In the event any of the foregoing
contingencies are not satisfied on or before the time specified therein, then
Buyer may terminate this Agreement and receive a refund of the Earnest Money.
4.2    Seller's Contingencies. The obligation of the Seller to perform under
this Agreement is contingent upon the timely occurrence or satisfaction of each
of the following conditions:
4.2.1    Buyer shall have delivered all of Buyer’s Closing Documents;
4.2.2    the representations and warranties of Buyer shall be true and correct
in all material respects through and including the date of Closing;
4.2.3    Buyer shall have paid the Purchase Price; and
4.2.4    there shall be no breach of this Agreement by Buyer.


-4-



--------------------------------------------------------------------------------




The contingencies in this Section 4.2 are solely for the benefit of, and may at
any time be waived by, the Seller. In the event any of the foregoing
contingencies are not satisfied on or before the time specified therein, then
Seller may terminate this Agreement.
5.    Closing. The closing (the "Closing") of the purchase and sale contemplated
by this Agreement shall take place on April 27, 2018 (the “Closing Date”) or
such earlier date as mutually agreed to in writing by the parties hereto. The
Closing must take place via escrow facilitated by the Title Company. Seller
agrees to deliver possession of the Property to Buyer on the Closing Date
subject to the Lease-Back Lease (as hereinafter defined) subject to, and in
accordance with, this Agreement and otherwise in its "AS IS", "WHERE IS" and
"WITH ALL FAULTS" condition.
5.1.
Seller's Closing Documents. On the Closing Date (unless set forth to the
contrary below), Seller shall deliver, or caused to be delivered, to Buyer the
following (collectively, "Seller's Closing Documents"), all in form and content
reasonably satisfactory to Seller and Buyer:

5.1.1.
Deed. A Limited Warranty Deed, in the form attached hereto as Exhibit B,
conveying the Real Property to Buyer, free and clear of all encumbrances, except
the Permitted Encumbrances hereinafter defined.

5.1.2.
Assignment of Permits, Warranties, and Plans and Bill of Sale. An Assignment of
Permits, Warranties, and Plans and Bill of Sale, conveying Seller’s interest
therein and to the Personal Property, if any, to Buyer, in the form attached
hereto as Exhibit C (the “General Assignment”).

5.1.3.
FIRPTA Affidavit. A non-foreign affidavit, properly executed, containing such
information as is required by Internal Revenue Code Section 1445(b)(2) and its
regulations.

5.1.4.
Lease-Back Lease. The Lease-Back Lease.

5.1.5.
Memorandum of the Lease-Back Lease. A memorandum of the Lease-Back Lease in the
form attached to the Lease-Back Lease.

5.1.6.
Letter of Credit. The Letter of Credit (as such term is defined in the
Lease-Back Lease).

5.1.7.
Repair Escrow Agreement. The Repair Escrow Agreement (as such term is defined in
the Lease-Back Lease).



-5-



--------------------------------------------------------------------------------




5.1.8.
Insurance Certificates. Certificates evidencing Seller's (as tenant) liability
and property insurance for the Property in accordance with the terms of the
Lease-Back Lease.

5.1.9.
Well Certificate. A Certificate (or the appropriate notation on the Limited
Warranty Deed) signed by Seller and in the form required by Minnesota Statutes
Section 103I.235.

5.1.10.
Storage Tanks. If the Property contains or contained a storage tank, an
affidavit with respect thereto, as required by Minnesota Statutes Section
116.48.

5.1.11.
Seller's Affidavit. A seller's affidavit in form and content required by the
Title Company and reasonably acceptable to Seller.

5.1.12.
SNDA. If required by Buyer’s Lender (as such term is defined in the Lease-Back
Lease), if any, an SNDA (as such term is defined in the Lease-Back Lease) in
recordable form executed by "Tenant" (defined below) substantially in the form
attached hereto as Exhibit F.

5.1.13.
Termination of Intracompany Leases. Terminations of (i) that certain Office
Lease dated January 29, 2017 (the “Existing Office Lease”) by and between
Seller, as landlord, and Christopher & Banks Corporation, as tenant, and (ii)
that certain Warehouse and Office Lease dated January 29, 2017 (the “Existing
Warehouse Lease”; and collectively with the Existing Office Lease, the “Leases”)
by and between Seller, as landlord, and Christopher & Banks, Inc., as tenant.

5.1.14.
Subleases. (i) Sublease of the Lease-Back Lease, in substantially the same form
as the Existing Office Lease, and (ii) sublease of the Lease-Back Lease in
substantially the same form as the Existing Warehouse Lease, with Christopher &
Banks Corporation, as sublandlord, and with either or both Christopher & Banks
Company and Christopher & Banks, Inc., as subtenant.

5.1.15.
Other Documents. All other documents reasonably determined by either or both of
the Buyer or the Title Company to be necessary to consummate the purchase, sale
and lease-back of the Property as contemplated herein.

5.1.16.
Evidence of Authorization. Written consent evidencing the capacity and authority
of Seller to enter into this Agreement, consummate the Closing and to enter into
and deliver the Seller’s Closing Documents.



-6-



--------------------------------------------------------------------------------




5.2.
Buyer's Closing Documents. On the Closing Date, Buyer will execute and deliver
to Seller the following (collectively, "Buyer's Closing Documents"), all in form
and content reasonably satisfactory to Seller and Buyer:

5.2.1.
Purchase Price. The Purchase Price, by wire transfer of U.S. Federal Funds and
less the Earnest Money, to be received in the Title Company's trust account on
the Closing Date.

5.2.2.
Lease-Back Lease. The Lease-Back Lease.

5.2.3.
Memorandum of the Lease-Back Lease. A memorandum of the Lease-Back Lease in the
form attached to the Lease-Back Lease.

5.2.4.
Repair Escrow Agreement. The Repair Escrow Agreement.

5.2.5.
Collateral Access Agreement. A collateral access agreement, in favor of Wells
Fargo Bank, National Association (“Seller’s Lender”), permitting Seller’s Lender
access to Tenant’s Equipment (as defined in the Lease-Back Lease) in the event
of a default under Seller’s loan documents with Seller’s Lender, in the form
attached hereto as Exhibit G (the “Collateral Access Agreement”).

5.2.6.
General Assignment. The General Assignment.

5.2.7.
Certificate of Real Estate Value. A Certificate of Real Estate Value for the
Real Property.

5.2.8.
Other Documents. All other documents reasonably determined by either or both
Seller or the Title Company to be necessary to consummate the purchase, sale and
lease‑back of the Property as contemplated herein.

5.2.9.
Evidence of Authorization. Written consent evidencing the capacity and authority
of Buyer to enter into this Agreement, consummate the Closing and to enter into
and deliver the Buyer’s Closing Documents.

6.    Prorations. Seller and Buyer agree to the following prorations and
allocation of costs regarding this Agreement:
6.1.
Title Insurance and Closing Fee. Seller will pay for search and exam fees
charged by the Title Company and Buyer will pay for the premiums required for
the issuance of a standard and customary owner's title insurance policy
(including any endorsements) desired by Buyer. Seller and Buyer shall each pay
one-half (1/2) of



-7-



--------------------------------------------------------------------------------




all closing fees and charges imposed by the Title Company or any closing agent
designated by the Title Company.
6.2.
Deed Tax. Seller shall pay all state deed tax regarding the Limited Warranty
Deed and the memorandum of the Lease-Back Lease to be delivered by Seller under
this Agreement and recorded as part of the Closing.

6.3.
Mortgage Tax. Buyer shall pay all mortgage registry tax due in connection with
Buyer’s mortgage and any other fees or charges arising from Buyer’s financing.

6.4.
Recording Fees. Seller will pay the cost of recording the Limited Warranty Deed
and the memorandum of Lease-Back Lease and all other documents contemplated by
this Agreement that are required to be recorded (other than recording fees and
taxes arising from the recording of Buyer's mortgage).

6.5.
Real Estate Taxes and Special Assessments. To the extent required by applicable
Minnesota law, Seller shall pay on or before Closing all of the general real
estate taxes and installments of special assessments due and payable prior to
Closing and for any period prior to commencement of the tenant's obligations to
commence payment under the Lease-Back Lease. Without limiting the foregoing, in
all events Seller shall pay all real estate taxes with respect to the Property
of any sort due on or prior to Closing if and to the extent necessary so that
the owner's title insurance policy to be issued to Buyer at the Closing insures
Buyer against any real estate taxes, except those not yet due and payable as of
the Closing. After Closing Seller shall pay, as tenant under the Lease-Back
Lease, all general real estate taxes and installments of special assessments
levied against the Real Property in accordance with the terms of the Lease-Back
Lease.

6.6.
Base Rent. On the Closing Date, Seller shall pay the Base Rent (as such term is
defined in the Lease-Back Lease) under the Lease-Back Lease for the period
commencing on the Closing Date and ending on the last day of the first full
calendar month following the Closing Date, which amount Seller may pay as a
credit against the Purchase Price to be paid by Buyer at Closing.

6.7.
Other Costs. Seller shall pay all other operating costs of the Property in the
ordinary course of its business and, if such costs are payable after Closing,
Seller shall pay the same, whether as Seller hereunder or as tenant under the
Lease-Back Lease in accordance with the terms thereof.

6.8.
Attorneys’ Fees. Each of the parties will pay its own attorneys' fees, except
that a party defaulting under this Agreement or any one or more of Seller's
Closing



-8-



--------------------------------------------------------------------------------




Documents or Buyer's Closing Documents will pay the reasonable attorneys' fees
and court costs incurred by the nondefaulting party to enforce its rights
hereunder.
6.9.
Brokers' Fees. Seller shall pay all fees, commissions, expenses and other
amounts due the Broker (as defined below) arising from the transactions
contemplated by this Agreement in accordance with a separate written agreement.

7.    Representations and Warranties by Seller. Seller shall indemnify Buyer
from any expense, cost, damage or loss suffered by Buyer to the extent caused by
the breach by Seller of any of the representations and warranties set forth in
this Agreement, but only if Buyer first has Actual Knowledge of such breach
after Closing. To the extent Buyer has Actual Knowledge prior to Closing of any
breach by Seller of any of its representations and warranties set forth in this
Agreement, Buyer's sole right and remedy will be to either (i) terminate this
Agreement by giving Seller written notice thereof at or before the Closing and
request the Title Company to return the Earnest Money to Buyer, or (ii) waive
the breach and proceed to Closing. Where the phrase "to Seller's Knowledge" is
used in this Agreement, it shall mean the actual knowledge of the Seller’s
current CEO, current CFO, General Counsel, and Vice President, Real Estate, as
of the Effective Date, without any imputed, implied, or constructive knowledge
of said individual and without any duty to investigate. Notwithstanding anything
herein to the contrary, in no event shall the current CEO, current CFO, General
Counsel, and Vice President, Real Estate, have any personal liability in any
manner whatsoever hereunder or otherwise related to the transactions
contemplated hereby. Where the phrase "Actual Knowledge of Buyer" or a similar
phrase is used in this Agreement, it shall mean the actual knowledge of Andrew
Finn, Kim Culp, Christopher Culp, and Theodore G. Glasrud, Jr., without any
imputed, implied, or constructive knowledge of said individual and without any
duty to investigate.
7.1.
Except as herein expressly stated, Buyer is purchasing the Property based upon
its own investigation and inquiry and is not relying on any representations or
warranties of Seller or other any party and agrees to accept and purchase the
Property "AS IS", "WHERE IS" and "WITH ALL FAULTS", subject to the conditions of
examination herein set forth and the express representations and warranties
herein contained.

7.2.
Seller represents and warrants to Buyer now and on the Closing Date as follows:

7.2.1.
Existence; Authority. Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of Minnesota. Seller has the
requisite power and authority to enter into and perform its obligations under
this Agreement and Seller's Closing Documents. Such documents have been and/or
will be duly authorized by all necessary action; such documents



-9-



--------------------------------------------------------------------------------




are and/or will be valid and binding obligations of Seller, and are enforceable
in accordance with their respective terms.
7.2.2.
Third Party Consents. No authorizations, consents or approvals of, or filings
with, any governmental authority or any other third party is required with
respect to Seller for the execution and delivery of this Agreement and the
Seller Closing Documents, or the performance of its obligations hereunder or
thereunder other compliance with the terms of that certain Credit Agreement by
and between Seller and Seller’s Lender with respect to the performance of
certain obligations of Seller hereunder, which Seller covenants will be obtained
prior to Closing.

7.2.3.
Leases. The Property is not subject to any lease, sublease or similar occupancy
agreement other than the Leases.

7.2.4.
FIRPTA. Seller is not a "foreign person", "foreign partnership", "foreign trust"
or "foreign estate", as those terms are defined in Section 1445 of the Internal
Revenue Code.

7.2.5.
Wells. Seller certifies and warrants that, to Seller's Knowledge, Seller does
not know of any "Wells" on the described Property within the meaning of
Minnesota Statutes Section 103I.235. This representation is intended to satisfy
the requirements of that statute.

7.2.6.
Sewage Treatment System Disclosure. For the purposes of satisfying any
applicable requirements of Minnesota Statutes Section 115.55, Seller discloses
and certifies that, to Seller's Knowledge, there is not an abandoned subsurface
sewage treatment system on the Property. Further, to Seller's Knowledge, the
sewage generated at the Property is managed as follows: the sewage goes to a
facility permitted by the Minnesota Pollution Control Agency.

7.2.7.
Methamphetamine Disclosure. To Seller's Knowledge, no methamphetamine production
has occurred on the Property.

7.2.8.
Brokers or Finders. Seller represents to Buyer that it has dealt with no brokers
or finders in connection with this Agreement other than Welsh Companies, LLC
d/b/a Colliers International (the “Broker”). Seller shall indemnify Buyer for
any loss suffered by Buyer to the extent caused by Seller’s breach of its
representation set forth in this 7.2.8.



-10-



--------------------------------------------------------------------------------




7.2.9.
Bankruptcy. No petition in bankruptcy, insolvency, reorganization or
rearrangement under any bankruptcy or insolvency law has been filed by or
against Seller; no action has been commenced for the appointment of a trustee or
receiver of Seller or any of its property; and Seller is not insolvent and has
not made an assignment for the benefit of its creditors.

7.2.10.
Purchase Rights. No person or entity has any right or option (or right of first
offer or right of first refusal) to purchase all or any portion of the Property.

7.2.11
No Default. Seller has not received any written notice stating that either or
both Seller or the Property are currently in default beyond applicable cure
periods under, or with respect to, any recorded documents affecting or
constituting a lien or encumbrance on the Property.

7.2.12
Certain Deliveries. Prior to the date of this Agreement, to Seller’s Knowledge,
Seller provided complete copies of the following materials, if any, to Buyer to
the extent in Seller's possession or control (collectively, the “Due Diligence
Materials”):

(i)    the Leases;
(ii)    the Phase I Report (as defined below);
(iii)    a materially complete HVAC and equipment inventory list;
(iv)    all material service contracts relating to the Property;
(v)    a set of floor plans of the Buildings;
(vi)    utility payment history by fiscal month for the Building for fiscal
January 2016 through fiscal December 2017;
(vii)    insurance certificates of Seller and its affiliates for Commercial
General Liability; Automobile Liability; Umbrella Liability; and Worker’s
Compensation & Employer’s Liability;
(viii)    a materially complete list of all capital improvements made to the
Property from June 2013 to date;
(ix)    certificate of occupancy; and


-11-



--------------------------------------------------------------------------------




(x)    building plans and specifications from March 17, 2006 prepared by Finn
Daniels Architects.
8.    Representations and Warranties by Buyer. Buyer shall indemnify Seller from
any loss suffered by Seller to the extent caused by the breach by Buyer of any
of the representations and warranties set forth in this Section 8 if such breach
is discovered after Closing. The representations and warranties of Buyer
contained in, or required by, this Agreement must be true now and on the Closing
Date as if made on the Closing Date. Buyer represents and warrants to Seller as
follows:
8.1.
Existence; Authority. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Minnesota.
Buyer has the requisite power and authority to enter into and perform its
obligations under this Agreement and Buyer's Closing Documents, and such
documents have been and/or will be duly authorized by all necessary action; such
documents are and/or will be valid and binding obligations of Buyer, and are
enforceable in accordance with their terms.

8.2.
FIRPTA. Buyer is not a "foreign person", "foreign partnership", "foreign trust"
or "foreign estate", as those terms are defined in Section 1445 of the Internal
Revenue Code

8.3.
Bankruptcy. No petition in bankruptcy, insolvency, reorganization or
rearrangement under any bankruptcy or insolvency law has been filed by or
against Buyer; no action has been commenced for the appointment of a trustee or
receiver of Buyer or any of its property; and Buyer is not insolvent and has not
made an assignment for the benefit of its creditors.

8.4.
Third-Party Consents. No authorizations, consents or approvals of, or filings
with, any governmental authority or any other third party is required with
respect to Buyer for the execution and delivery of this Agreement and its
Closing Documents or the performance of its obligations hereunder or thereunder.

8.5.
Brokers or Finders. Buyer has dealt with no brokers or finders in connection
with this Agreement other than the Broker, and has not agreed to pay any amounts
to the Broker related to or in connection with this Agreement or with the
Lease-Back Lease. Buyer shall indemnify Seller for any loss suffered by Seller
to the extent caused by Buyer's breach of its representation set forth in this
Section 8.5.





-12-



--------------------------------------------------------------------------------




9.    Casualty; Condemnation.
9.1.
Casualty. If all or any part of the Property is damaged by fire, casualty, the
elements or any other cause, Seller shall promptly give notice to Buyer, and if
the restoration of the Property is reasonably estimated to cost more than
$500,000, then Buyer shall have the right, at its option by giving notice to
Seller within ten (10) calendar days after the date of the casualty, to either
(a) terminate this Agreement, in which event the Earnest Money will be returned
to Buyer or (b) proceed to Closing, in which event Seller shall collect its
insurance proceeds and restore the Property to substantially the same condition
as existing immediately before such casualty. If Buyer fails to timely give such
notice to Buyer or if the restoration of the Property is reasonably estimated to
be $500,000 or less, then option (b) above will automatically apply.

9.2.
Condemnation. If eminent domain proceedings are threatened or commenced against
all or any substantial part of the Real Property, Seller shall promptly give
notice to Buyer, and Buyer shall have the right, at its option by giving notice
to Seller within thirty (30) calendar days after the date of Seller's
condemnation notice to Buyer, to either (i) terminate this Agreement, in which
event the Earnest Money will be returned to Buyer; or (ii) proceed to Closing
and Seller will assign to Buyer all rights to appear in and receive any award
from such proceedings. If Buyer fails to timely give such notice to Seller, then
Buyer is deemed to have elected option (i). For purposes of this Section 9.2 a
"substantial part" shall mean a portion of the Property which, if taken in a
condemnation, will, in Seller's reasonable opinion, materially interfere with
its use, occupancy and quiet enjoyment of the Property, or which in Buyer's
reasonable opinion, is likely to materially reduce the value of the Property. If
eminent domain proceedings are threatened or commenced against all or any or of
the Real Property that is less than a substantial part thereof, the parties will
proceed to Closing and Seller will assign to Buyer all rights to appear in and
receive any award from such proceedings.

10.    Reserved.
11.    Reserved.
12.    Assignment. Neither party may assign its rights under this Agreement
without the prior written consent of the other party, except that Buyer may
assign its rights hereunder to a single asset limited liability company
controlled by Buyer, Buyer’s principals, or Buyer’s subsidiary. No assignment
will relieve the assigning party of its obligations under this Agreement.
Notwithstanding the foregoing to the contrary, Buyer may elect to assign its
rights under this


-13-



--------------------------------------------------------------------------------




Agreement to a wholly-owned limited liability company created for such purpose
by Buyer, which will take title to the Property and execute and deliver the
Buyer's Closing Documents.
13.    Survival. All of the terms of this Agreement and warranties and
representations herein contained shall survive and be enforceable after the
Closing for a period of one (1) year unless a different period of time is stated
in this Agreement or is required by law; provided, however, that if a notice of
claim is made in writing within said one (1) year period, the related
representations and warranties shall survive until the full and final resolution
of such claim.
14.    Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be deemed given if addressed to the party intended to
receive the same, at the address of such party set forth below, (i) when
delivered at such address by hand or by nationally recognized, reputable
overnight courier, or (ii) two (2) days after its deposit in the United States
mail as certified mail, return receipt requested. Any party may change its
address for the service of notice by giving notice of such change ten (10) days
prior to the effective date of such change. The attorneys for the respective
parties hereto have the authority to send any notice that may be sent by any
party hereto.
If to Seller
Christopher & Banks Company
2400 Xenium Lane North
Plymouth, MN 55441
Attention: Luke Komarek, SVP, General Counsel
 
 
With a copy to:
Dorsey & Whitney LLP
50 South Sixth Street
Suite 1500
Minneapolis, MN 55402-1498
Attention: Alyson Van Dyk
 
 
If to Buyer:
2400 Xenium, LLC
c/o The Excelsior Group, LLC
1660 Highway 100 South, Suite 400
St. Louis Park, MN 55416
Attention: Andy Finn, Senior Vice President
 
 
With a copy to:
Stinson Leonard Street LLP
50 South Sixth Street, Suite 2600
Minneapolis, MN 55402
Attention: Andrew Lee
 
 
If to Title Company:
Old Republic National Title Insurance Company
400 Second Avenue South
Minneapolis, MN 55401
Attention: Chris Hudy



-14-



--------------------------------------------------------------------------------




15.    Lease-Back Lease. The "Lease-Back Lease" is that certain lease of the
Real Property between Tenant and Buyer, as landlord, in the form attached hereto
as Exhibit E.
16.    Remedies.
16.1.
Buyer Defaults. If Buyer defaults under this Agreement, and, if the default is
not the failure to pay the Purchase Price at the Closing, and Buyer fails to
cure such default within fifteen (15) calendar days (or such reasonably longer
period of time if such default is incapable of cure within such fifteen-day
period) after receipt of Seller's written notice to Buyer of the default, Seller
will have the right to terminate this Agreement after written notice of
cancellation as provided under Minnesota Statutes Section 559.21. Upon such
termination, Seller will retain the Earnest Money as liquidated damages, time
being of the essence of this Agreement. Seller and Buyer agree that Seller's
economic detriment resulting from the removal of the Property from the market
and the carrying and other costs incurred thereafter and associated therewith,
including any costs to be incurred by Seller in order to satisfy the conditions
of escrow set forth herein, are impracticable or extremely difficult to
ascertain. Seller and Buyer agree that the Earnest Money is a reasonable
estimate of such damages in the event of Buyer's failure to perform according to
the provisions of this Agreement. Such payment is intended to be liquidated
damages and not intended to be a forfeiture or penalty. The termination of this
Agreement and retention of the Earnest Money will be the sole remedy available
to Seller for default by Buyer, and Buyer will not be liable for damages or
specific performance. Seller and Buyer acknowledge and agree that any liability
of Buyer to Seller under the indemnities provided for in Sections 3.1.3 and 8
hereof will not be limited by this liquidated damages provision.

16.2.
Seller Defaults. If Seller defaults under this Agreement prior to Closing, and
Seller fails to cure such default within fifteen (15) calendar days (or such
reasonably longer period of time if such default is incapable of cure within
such fifteen-day period) after receipt of Buyer's written notice to Seller of
the default, Buyer shall, as its sole and exclusive remedy, either: (a)
terminate this Agreement and recover the Earnest Money, or (b) seek specific
performance of this Agreement by commencing suit therefor within three (3)
months after the date of Seller's default.

17.    Documents Provided as Courtesy. To the extent that Seller has made
available to Buyer documents under this Agreement (including, without
limitation, the Due Diligence Materials, the Title Evidence, that certain Phase
I Environmental Assessment Report prepared by Hyde Environmental, Inc. dated
August 4, 2017 (the “Phase I Report”), contracts, permits, warranties and
plans), Seller has done so solely as a courtesy to Buyer and without warranty or
representation


-15-



--------------------------------------------------------------------------------




of any kind except as expressly set forth in this Agreement. Buyer acknowledges
and agrees that Seller is not responsible for the scope of any documents
prepared by third parties, nor the accuracy of the information provided therein,
and Buyer hereby expressly waives all claims against, and releases Seller from,
all claims, damages, and expenses that Buyer may incur in connection therewith.
Seller advises Buyer to perform its own investigations with respect to all
matters concerning the Property and not to rely upon any document prepared by
any third party and made available to Buyer by Seller.
18.    Operation Prior to Closing. During the period from the Effective Date to
the Closing Date (the "Executory Period"), Seller shall operate and maintain the
Property in the ordinary course of business in accordance with prudent,
reasonable business standards, including the maintenance of adequate liability
insurance and property insurance against loss by fire, windstorm and other
hazards, casualties and contingencies, including vandalism and malicious
mischief. Seller shall execute no contracts, leases or other agreements
regarding the Property during the Executory Period, other than in the ordinary
course of business, without the prior written consent of Buyer, which consent
will not be unreasonably withheld or delayed.
19.    Confidentiality and Non-Publication. Except as otherwise required by
applicable law, public filing or stock exchange rule, neither Buyer nor Seller
shall, and will not permit any of its respective affiliates, representatives or
advisors to, issue or cause the public announcement with respect to the economic
terms of this Agreement and the Lease-Lease Back Lease, without the consent of
the other party, which consent shall not be unreasonably withheld, conditioned,
or delayed. Unless otherwise agreed to in writing by Seller, and except as may
be required by applicable laws and regulations, public filings, or stock
exchange rule, Buyer agrees to keep this Agreement and all confidential
information provided by Seller to Buyer under this Agreement confidential and
not to disclose or reveal any such information to any person other than its
representatives or Lender who need to know the same in connection with this
Agreement and have been directed to observe the terms hereof. Buyer will be
responsible for any breach of this section by it or its representatives or
Lender. Notwithstanding the foregoing to the contrary, Buyer and Seller agree
that nothing in this Agreement prohibits Buyer from discussing the Property or
Seller and Seller's financial condition with third parties on a need-to-know
basis as part of Buyer's due diligence activities under this Agreement or in
connection with Buyer's financing of, or other capital transactions concerning,
the purchase of the Property.
20.    Business Day; Calculation of Time. A "business day" shall be any day
other than a Saturday, Sunday or legal holiday in the States of Minnesota. When
any period of time stated in this Agreement would end on a day that is not a
business day, such period shall be deemed to end on the next business day.


-16-



--------------------------------------------------------------------------------




21.    Limitation of Liability. Under no circumstances shall either Seller or
Buyer be liable to the other under any theory of tort, contract, strict
liability or other legal or equitable theory for any punitive, special,
incidental, indirect, or consequential damages (each of which is excluded by
agreement of the parties regardless of whether or not any of the parties have
been advised of the possibility of such damages).
22.    Counterpart/Electronic Execution. This Agreement may be executed in one
or more counterparts, each of which, when so executed and delivered, shall be
deemed to be an original and all of which, taken together, shall constitute one
and the same agreement. Facsimile signatures or PDF signatures transmitted by
attachment to e-mail shall be deemed to have the same full force and effect as
original signatures.
23.    Miscellaneous. The paragraph headings or captions appearing in this
Agreement are for convenience only, are not a part of this Agreement, and are
not to be considered in interpreting this Agreement. This written Agreement,
along with the Site Access Agreement, constitute the complete agreement between
the parties and supersedes any prior oral or written agreements between the
parties regarding the Property. There are no verbal agreements that change this
Agreement, and no waiver of any of its terms will be effective unless in writing
executed by the parties. This Agreement binds and benefits the parties and their
successors and assigns. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Minnesota without giving
effect to its principles or rules of conflicts of laws. Time is of the essence
with respect to this Agreement and the respective time periods set forth herein.






[The balance of this page is intentionally left blank.]




-17-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
SELLER:


 
CHRISTOPHER & BANKS COMPANY


 
By:
/s/ Keri Jones
 
Name:
Keri Jones
 
Title:
President and Chief Executive Officer



 
BUYER:


 
2400 XENIUM, LLC


 
By:
/s/ Andrew Finn
 
Name:
Andrew Finn
 
Title:
Vice President









Signature Page to Purchase Agreement

